internal_revenue_service number release date index number ------------------------- ----------------------------------------- --------------------------------------------- ------------------------------------------------------- ------------------------ ---------------------------------------------- legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number -------------------- refer reply to cc tege eo2 plr-157717-06 date date fund -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - ------------------------------- ------------------------- -------------------------------------------------------------------------------- corporation -------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------- city act -------------------------------------------------------------------------------- ---------------------------------------------- -------------------------- ---------------------------- ------------ state dear --------------- income of fund is excludable from gross_income under sec_115 of the internal_revenue_code and that contributions to fund are deductible by donors under sec_170 of the code this is in reply to your letter of date requesting rulings that the plr-157717-06 facts corporation is a municipal authority established by city it was incorporated as a nonprofit corporation pursuant to act for the purpose of promoting industry and developing trade in city to accomplish this purpose corporation is empowered by act to acquire enlarge improve expand own lease and dispose_of properties promote industry and develop trade by encouraging manufacturing industrial commercial and research enterprises to locate in state or to enlarge and expand existing enterprises or both and further the use of the agricultural products and natural_resources of state corporation is governed by a board_of seven directors the directors are elected by the governing body of city subject_to certain restrictions the seven directors are chosen from the membership of the chamber of commerce of city city proposes to amend the bylaws of corporation to provide that the governing body of city has the power to remove a director with or without cause corporation receives only very limited financial support from city pursuant to act corporation has the power to issue bonds for the purpose of carrying out development projects corporation receives income from bond proceeds the lease or sale of any of its economic development projects and investment_income corporation is a nonprofit corporation and no part of its net_earnings remaining after the payment of its expenses shall inure to the benefit of any individual firm or corporation upon the dissolution of corporation by its board title to all funds and properties owned by it at the time of the dissolution will vest in city city is a political_subdivision of state act specifically authorizes corporation to create an endowment trust fund for the purpose of receiving private contributions to be used by corporation for its development projects this increased funding will allow corporation to increase its economic development activities the charter document for fund is a_trust agreement entered into between corporation and a trustee selected by corporation the fund’s trust agreement provides that the principal and income in fund may only be used to attract new industry to city and to promote the expansion of enterprises already located in city fund’s investment program is supervised by an investment committee appointed by the board_of corporation the fund_manager is also appointed by corporation pursuant to act the fund_manager reports no less than every six months to the board_of corporation and to the investment committee of fund corporation proposes to amend the fund’s trust agreement to provide that the board_of corporation can remove a member of fund’s investment committee at any time with or without cause fund’s trust agreement also provides that the board_of corporation can revoke or amend the trust agreement or terminate fund at any time upon termination of fund any funds or other assets held by fund revert to corporation law and analysis sec_115 in revrul_77_261 1977_2_cb_45 income from an investment fund plr-157717-06 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization by encouraging the development of local businesses corporation contributes to the economic development of city further by increasing the level of funding available to corporation for its economic development activities fund also contributes to the economic development of city stimulating economic development is an essential_governmental_function for purposes of sec_115 of city no part of fund’s income will be distributed to a private party other than as payment for goods or reasonable_compensation for services rendered upon dissolution fund’s assets will be distributed to corporation upon the dissolution of corporation its assets will be distributed to city in no case will the assets of fund be distributed to an entity that is not either a state a political_subdivision of state or an entity the income of which is excluded from gross_income under sec_115 of the code proposed amendments described above are made to fund’s trust agreement and the income of fund is to be used solely to promote the economic development based on the information and representations submitted and provided that the plr-157717-06 corporation’s bylaws we hold that the income of fund is derived from an essential_governmental_function and accrues to a state a political_subdivision of a state or to an entity the income of which is excludible from gross_income under sec_115 of the code sec_170 sec_170 provides subject_to certain limitations a deduction for any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 provides that the term charitable_contribution includes a contribution or a gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes revrul_75_359 1975_2_cb_79 holds that contributions and gifts to a wholly- owned instrumentality of a political_subdivision formed and operated exclusively for public purposes are deductible contributions for_the_use_of political subdivisions to the extent allowed under sec_170 under revrul_75_359 the criteria for identifying wholly- owned instrumentalities of states or political subdivisions are set forth in revrul_57_128 1957_1_cb_311 revrul_57_128 provides that the following factors are considered in determining whether an entity is an instrumentality of a state or political_subdivision whether it is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses fund is used for a governmental purpose and performs a governmental function by supporting and furthering the purposes and functions of corporation corporation’s governmental function in turn is to promote industry develop trade and further the use of the agricultural products and natural and human resources of city and state fund will receive and use contributions from private sources on behalf of corporation and through corporation city a political_subdivision of state assets of fund may be used only to induce new businesses to locate in city and its environs and to foster the prosperity of existing businesses such uses are declared to be for a public purpose by act upon dissolution of fund its assets will be transferred to corporation any net_earnings of fund may be transferred by corporation only to city in addition no part of corporation’s net_earnings may inure to the benefit plr-157717-06 of any individual firm or corporation corporation’s net_earnings are paid over to city upon dissolution of corporation all assets will be transferred to city thus city has powers and interests of an owner of corporation and through corporation fund any private benefit inured from corporation’s activities including the uses of fund is occasioned through the general purpose of corporation to promote business activity in city fund is governed by an investment committee which is elected by corporation’s governing body with two members of the investment committee being members of corporation’s governing body upon amendment of fund’s trust agreement corporation will have the power to remove with or without cause at any time any member of the investment committee in addition the fund_manager must at least every six months report on every investment of fund to the investment committee and corporation’s governing body in turn city elects corporation’s governing body and upon amendment of corporation’s by-laws will have the power to remove with or without cause at any time any member of corporation’s governing body thus city will have control and supervision of corporation and through corporation control and supervision of fund express authority for the establishment of fund and corporation is contained in act although corporation is financially autonomous city will retain substantial control and supervision of corporation and fund through its power to elect and remove with or without cause at any time any member of corporation’s governing body accordingly corporation will be an instrumentality of city provided that corporation amends its by-laws so as to provide that city may remove with or without cause at any time any member of corporation’s governing body and fund will be an instrumentality of city by virtue of it being controlled by corporation and indirectly controlled by city provided that corporation amends fund’s trust agreement so as to provide that corporation may remove with or without cause at any time any member of the fund’s investment committee as of the effective date of such duly adopted amendments conclusions the income of fund is excludible from gross_income under sec_115 of the code fund is an instrumentality for purposes of sec_170 fund is eligible to receive deductible contributions or gifts made for exclusively public purposes to the extent allowed under sec_170 of the code this ruling letter is effective as of the date the proposed amendments to fund’s trust agreement and corporation’s by-laws described above are adopted plr-157717-06 except as specifically provided otherwise no opinion is expressed on the federal tax consequences of the arrangement described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a sincerely copy of the letter to your authorized representative _______________________ enclosures cc copy of this letter copy for sec_6110 purposes david l marshall chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities
